*448We conclude that there was legally sufficient evidence for the jury to have found that the victim sustained "physical injury” within the meaning of Penal Law § 10.00 (9) (see, People v Greene, 70 NY2d 860). The victim testified that the defendant choked him and he fell down on his knees; he and the defendant struggled and the defendant pulled out a knife, which cut him on his shoulder; he "lost a lot of air” and was "semi-unconscious”. His knees bled and he removed "little chips” of glass from them. He also experienced "heavy pain” and "soreness” temporarily. He did not go to work the next day. Three days after the crime, Detective Fischer observed a cut "possibly two inches maybe two and a half inches, long” on the complainant’s right shoulder; and a further two days later, Police Officer Fiorenza also saw a cut on his right shoulder.
Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Bracken, J. P., Lawrence, Kunzeman and Harwood, JJ., concur.